Title: To George Washington from Tobias Hernald, 12 April 1782
From: Hernald, Tobias
To: Washington, George


                        May it please your Excellency

                            Hampshire Hills 12th Aprill 1782
                        
                        Lieutenant Raiment will present a Petition to your Excellency from Lieutenant Franciss of the 10th
                            Massachusetts Regiment requesting a discharge from the service, without his being Obligated to apply personally—Lieut.
                            Franciss has ever discharged his duty as good officer yet in the department he has of late been acting has bennefited the
                            service but very little it is now above fifteen months since he was appointed Recruiting officer and has Inlisted but one
                            soldier in that time.
                        I am now informed there is at present no Auditors Office, but have receiv’d a certificate from the pay-master
                            of the Regiment that he has no demand on Mr Franciss and I do Certify to your Excellency that to the best of my knowledge
                            he has settled all his accompts and that no person has any demand on him in the Regiment or else where,
                            and that his discharge will be no detriment to the service.
                        Mr Wardwell likewise waits on your Excellency with a warrant & Certificate for a Commission as an
                            Ensign would pray your Excellency that he may be ordered to do duty and likewise that the certificate may be sent to
                            Congress by one of Excellencys Expresses—when any other business shall require your Excellencys sending—I should have done
                            myself the honor to have waited on your Excellency to day as well as the 10th Inst., but the badness of weather then and
                            indisposition of body at this time has prevented it—I am with every sentiment of esteem & respect your Excellencys
                            most obedient Servant
                        
                            Tobias Hernald
                            Lt Colo. commanding Officer 10th Mass. Regt
                            
                        
                    